CERTIFICATION PURSUANT TO SECTION -OXLEY ACT I, Stephen C. Rogers, President of the Shelton Greater China Fund (the "Registrant"), certify, to the officer’s knowledge: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 1, 2017 /s/ Stephen C. Rogers Stephen C. Rogers, Chairman (Chief Executive Officer) I, William P. Mock, Treasurer of the Shelton Greater China Fund (the "Registrant"), certify, to the officer’s knowledge: 1. The Form N-CSR of the Registrant (the “Report”) fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 1, 2017 /s/ William P. Mock William P. Mock, Treasurer (Chief Financial Officer)
